Citation Nr: 1220028	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  10-28 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right ear disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for callosities of the feet.

3.  Whether new and material evidence has been received to reopen a claim of service connection for asbestosis.

4.  Whether new and material evidence has been received to reopen a claim of service connection for silicosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1955 to July 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Jackson, Mississippi RO.  In April 2012, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.  He also requested, and was granted, a 30 day abeyance period for submission of further additional evidence; no such evidence was received.   

Although the RO has in the interim (in May 2010) reopened the Veteran's claim regarding a right ear condition (and denied it on the merits), the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the appellant's claims accordingly.

A July 2011 rating decision denied the Veteran service connection for a low back disability.  A review of the claims file and Virtual VA found he has not submitted a Notice of Disagreement with such decision.  That issue is therefore not before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for asbestosis (on de novo review) and whether new and material evidence has been received to reopen a claim of service connection for silicosis are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed May 1992 rating decision denied the Veteran service connection for a right ear disorder based on a finding that such disability was not shown in service or since.

2.  Evidence received since the May 1992 rating decision shows that the Veteran has a right ear disorder, but does not tend to relate such disorder to the Veteran's service, and therefore does not relate to the unestablished fact necessary to substantiate the claim of service connection for a right ear condition, and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed January 1999 rating decision denied the Veteran service connection for foot callosities based essentially on a finding that any such disability was unrelated to service.

4.  Evidence received since the January 1999 rating decision does not tend to show that the Veteran's foot callosities were incurred in/are related to service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for callosities of the feet; and does not raise a reasonable possibility of substantiating such claim.
5.  An unappealed November 2002 rating decision denied the Veteran's claim of service connection for asbestosis, based essentially on findings that his service treatment records (STRs) did not show such disability, that his service personnel records (SPRs) did not show exposure to asbestos, and that there was no competent evidence showing that asbestosis was incurred in or aggravated by service.

6.  Evidence received since the November 2002 rating decision includes the Veteran's sworn testimony that he was exposed to asbestos while serving aboard the U.S.S. Essex; relates to an unestablished fact necessary to substantiate the claim of service connection for asbestosis; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a right ear disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has not been received, and the claim of service connection for callosities of the feet may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  New and material evidence has been received, and the claim of service connection for asbestosis may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claims.  An August 2008 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and available pertinent post-service treatment records have been secured.  He has stated that he received treatment at the New Orleans VA Medical Center in 1989.  However, such records are unavailable.  When VA treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Here, the claims file includes a February 2010 memorandum indicating that there are no records available for the Veteran from 1989, and an April 2011 Formal finding on the Unavailability of Federal Records indicating the same.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Social Security Administration (SSA) records indicate that a September 1993 decision granted the Veteran SSA disability benefits.  The primary diagnosis was affective disorder, the secondary diagnosis was substance addiction disorder (alcohol), and other disabilities cited as contributing to the Veteran's disability and precluding him from returning to work included vertigo, degenerative arthritis in the knees, low back pain, tinnitus, blindness in the left eye, a psychiatric disorder, and residuals of chronic drug and alcohol abuse, none of which are pertinent to the matters on appeal; treatment records obtained from SSA that are pertinent to the matters on appeal are incorporated into the factual backgrounds below.

The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right ear disorder

An unappealed May 1992 rating decision denied the Veteran service connection for a right ear condition.  That decision is final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the May 1992 rating decision included only the Veteran's STRs, which are silent for any complaints, findings, treatment, or diagnosis regarding the right ear.  On July 1958 service separation examination, his right ear hearing acuity was 15/15; the ears were normal on clinical evaluation.  The May 1992 rating decision denied service connection for a right ear condition (as well as for hearing loss and tinnitus) based essentially on a finding a right ear condition was not shown (in service or since).  The Veteran initiated and completed an appeal contesting only the denial of service connection for tinnitus.

Evidence received since the May 1992 rating decision includes VA and private treatment records, a VA audiological examination report, and SSA records.  The records, most notably those received from SSA in 2011, show that the Veteran underwent a right ear stapedectomy in 1991.  On April 1991 treatment, he complained of "hearing sounds" in his right ear for 6 months; he was noted to have a long history of decreased acuity in the right ear.  He reported that, approximately 6 months prior, he was in a bike accident in which he hit the curb with his face; he reported that ringing in his ears increased after the bike accident "to sounding like a jet noise".  On May 1991 audiological evaluation, he was noted to be three and a half weeks post-aural surgery, therefore tympanometry and reflexes were not tested; he complained of tinnitus and intermittent vertigo and was noted to be doing well status post stapedectomy.

On June 1991 audiological evaluation, the Veteran reported continuing tinnitus but noted some improvement in his right ear hearing since a previous exam in May 1991.  The right ear was noted to show significant improvement to a mild primarily sensorineural hearing loss.  Tympanometry indicated normal middle ear pressure and normal tympanic membrane compliance.  Acoustic reflexes were absent with probe to the right ear, consistent with surgical history.  The findings were noted to be consistent with the Veteran's subjective reports based on his recent aural surgery.

In an August 1992 Form 9 (addressing tinnitus), the Veteran reported that he underwent aural surgery in April 1991, after which his hearing loss diminished but tinnitus increased.

On May 2009 VA audiology consult, the Veteran reported hearing loss due to a medical condition (i.e. ear infection and past ear surgeries).  He reported that he underwent right ear stapedectomy at the New Orleans VAMC many years earlier.  He reported military (artillery and jet engines) and occupational (pistol) noise exposure.  He denied any history of ear infection/surgery, vertigo/imbalance, or familiar hearing loss.  Otoscopy showed a clear right ear canal, and tympanometry showed no seal.  

On April 2010 VA audiological examination, the Veteran reported having a right ear stapedectomy many years earlier but was unsure of the exact date.  Otoscopy showed a clear right ear canal, and a normal (Type A) tympanogram was obtained.  

A May 2010 rating decision granted the Veteran service connection for bilateral hearing loss and tinnitus; those matters are not before the Board.

In a June 2010 statement, the Veteran stated that he had had noises nonstop in his ear, and he has also had trouble with his equilibrium since undergoing ear surgery.

At the April 2012 videoconference Board hearing, the Veteran testified that he underwent a right ear stapedectomy.  He testified that he did not have any new and material evidence or recent medical records to submit pertaining to this claim.  Because service connection for a right ear condition was denied in May 1992 based on findings that there was no evidence of such condition in service (or thereafter) for evidence to be new and material in this matter, it would have to relate to these findings (i.e., tend to show that the Veteran has a right ear disability and that it is etiologically related to his service).  Reports of postservice treatment and evaluations address only part of what is needed to reopen the Veteran's claim.  They show that approximately 33 years after separation from service the Veteran had a right ear stapedectomy (reflecting a likelihood of disability in that ear).  However, they do not show or tend to show that any such disability is, or might be, related to the Veteran's service.  They do not identify or suggest any event, injury, or disease in service to which the right ear disability that necessitated stapedectomy could be related.  Accordingly, the additional evidence does not address the unestablished facts necessary to substantiate the claim of service connection for a right ear condition, does not raise a reasonable possibility that the claim may be established, and while new, is not material.  

The Board acknowledges that this is a case where VA treatment records appear to be lost, and that VA has a heightened duty to assist the Veteran in development to evidence that would substantiate his claim.  However, no potential development (such as a medical opinion) could establish incurrence or aggravation of a disease or injury in service to which any current right ear disability could be related.  

As new and material evidence has not been received, the appeal to reopen the claim of service connection for a right ear disability must be denied.  

Callosities of the feet

An unappealed January 1999 rating decision denied the Veteran service connection for callosities of the feet.  The decision is final.  38 U.S.C.A. § 7105.  

Evidence at the time of the January 1999 rating decision included only a statement from the Veteran and his STRs, which show that pes planus was noted in June 1955 during a physical examination upon reporting for Recruit Training; the service records are otherwise silent for any complaints, findings, treatment, or diagnosis regarding the feet.  On July 1958 service separation examination, the feet were normal on clinical evaluation.  In a July 1992 statement, the Veteran contended that he had callosities removed from his feet during service and that they originated during his active duty service and continued.  

Based on this evidence, the January 1999 rating decision denied service connection for callosities of the feet based essentially on findings that there was no evidence of the disability in service (i.e., nothing to suggest any such disability might be related to the Veteran's service).  

Evidence received since the January 1999 rating decision includes VA and private treatment records, and SSA records.  These records show that from June 1991 the Veteran was seen for plantar scaling, with an impression of tinea pedis, and that on December 1999 VA treatment, he complained of forefoot plantar callous formations.  Examination of the feet showed findings of right foot hallux valgus with hammertoes and plantar calluses.  On April 2000 VA treatment, physical examination of the feet found right foot hallux valgus, and hammertoes, more severe on the left second through fourth toes; the assessments included hammertoes of the left foot and hallux valgus of the right foot.  The assessments were the same on April 2001 VA treatment.

On February 2009 VA treatment, the Veteran reported that he had a diabetic foot exam performed by a private provider, with abnormal findings.

On January 2010 VA treatment, a complete diabetic foot exam was performed, with a visual inspection of the feet finding normal feet.

In a June 2010 statement, the Veteran stated that he developed callosities on his feet in service from the too-large boots he wore every day.  He stated that he went to sick bay for his feet once, and throughout the rest of his time in service he trimmed the callosities himself with a razor blade.

On September 2010 VA treatment for a skin condition all over his body, physical examination of the feet found secondary excoriation on the feet.  The assessments included chronic pruritis and xerosis.

The treatment records are otherwise silent for callosities of the feet.

At the April 2012 hearing, the Veteran testified that he had calluses on his feet and used sandpaper to "sand them down".  He testified that he did receive treatment for calluses on his feet in service, but he did not have any evidence to submit showing that any current calluses are related to his service.

Because service connection for callosities of the feet was denied in January 1999 based on findings that such disability was not shown in/shown to be related to the Veteran's service, for evidence to be new and material in this matter, it would have to relate to these findings (i.e., tend to show that any current foot calluses are related to an event, injury, or disease in service).  

Reports of postservice treatment and evaluation are new evidence (in that they were not previously associated with the record); however, they are not material evidence, as they do not tend to show that any current callosities of the Veteran's feet are/may be related to the Veteran's service (including as due to wearing ill-fitting boots, as alleged).  The Veteran's own opinion in this matter is not competent evidence, as the matter of a nexus between a current foot callus disability and a remote possible etiological factor in service (in the absence of continuity of complaints, which is not shown), is a complex medical question beyond the capability of a layperson.   See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The treatment records do not address the matter of such a nexus.   Therefore, they do not address the unestablished fact necessary to substantiate the claim of service connection for callosities of the feet; and while new, are not material.

In summary, no additional evidence received since the January 1999 rating decision is new evidence that tends to prove that the Veteran's current foot callosities began in, or are etiologically related to, his service.  Therefore, the additional evidence received since January 1999 does not address the unestablished facts necessary to substantiate the claim of service connection for callosities of the feet; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, this claim may not be reopened.

Asbestosis

An unappealed November 2002 rating decision denied the Veteran service connection for asbestosis.  That decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the November 2002 rating decision included the Veteran's STRs as well as VA and private treatment records.  The STRs are silent for any complaints, findings, treatment, or diagnosis regarding lung disability.  On July 1958 service separation examination, the lungs and chest were normal on clinical evaluation, and a chest X-ray was negative.

On December 1999 and April 2000 VA treatment, the Veteran denied any chest pains or shortness of breath; on physical examination, the lungs were clear bilaterally.  On April 2001 VA treatment, he complained of some recent shortness of breath when walking, and denied any recent cold or cough or any chest pain; on physical examination, the lungs were clear bilaterally.

A July 2001 private chest X-ray showed bilateral interstitial fibrosis consistent with asbestosis.  On a corresponding medical record, the evaluating physician Dr. "R.H." opined that the pleural abnormalities are not consistent with pneumoconiosis.

On October 2001 VA treatment, the Veteran complained of trouble breathing and shortness of breath.  He reported having pains in his chest when he moved his arms or neck certain ways, and the pain was sometimes in the back of his lungs.  He reported lightheadedness on occasion but no dizziness or headaches.  He reported that he did not smoke, he walked a couple of miles per day, and he had been working and keeping busy.  On physical examination, the lungs were clear bilaterally.  He was unable to complete pulmonary function testing (PFT) due to pain during the test; he reported that he could not put out forced breaths.  The assessment was interstitial fibrosis.  

On March 2002 VA treatment, the Veteran insisted that he had asbestosis and great difficulty with shortness of breath; he complained of dyspnea with minimal activity.

On April 2002 VA treatment, the Veteran complained of chest congestion and discomfort in pleural areas when breathing deeply.  He complained of having a cold and rattling in the chest and not being able to "get anything up".  He reported that he could not run without getting short of breath.  On physical examination, the lungs were clear with a deep harsh cough.  The assessments included bronchitis.

On June 2002 VA treatment, the Veteran reported that he had asbestosis diagnosed based on private X-rays.  He reported complaints of thick sputum that he could not clear from his airway that caused him to be short of breath.  He complained of cough, congestion, and shortness of breath, and that he had been using a Combivent inhaler without satisfactory response.  On physical examination, a harsh cough was noted as well as harsh breath sounds in the right lower chest.  The assessments included bronchitis and interstitial fibrosis.

On later June 2002 VA treatment, the Veteran reported having a persistent non-productive cough for 2 months which caused his right arm to hurt and also caused some chest pain.  A history of asbestosis was reported.  On physical examination, a deep harsh cough with little production was noted, with no rales or wheezing.  The assessment was bronchitis.

The November 2002 rating decision denied the Veteran service connection for asbestosis based essentially on findings that such disability was not shown, and that it also was not shown that he was exposed to asbestos in service.  Evidence received since the November 2002 rating decision includes VA treatment records, SSA records, and lay statements from the Veteran regarding exposure to asbestos in service.  A February 2008 chest X-ray found no acute infiltrate; the impression was normal chest with no changes since a previous December 2005 study.

In a Notice of Disagreement received in December 2008, the Veteran stated that both of his lungs "collapsed (double pneumonia)" in September 1958, and he was treated at Chelmont General Hospital.

An October 2009 chest X-ray showed findings of no acute infiltrate, and the heart, mediastinum, and diaphragm appeared normal; the impression was normal chest with no changes since January 2008.

On January 2010 VA treatment, the Veteran's lungs were clear to auscultation and percussion, and symmetric excursion and expansion was noted.  However, a January 2010 chest X-ray showed findings of mild chronic fibrocalcific changes in the lung fields.  There was no evidence of active pulmonary disease, and the heart and mediastinal structures were normal.  The impression was no acute cardiopulmonary disease or interval change.

In a June 2010 statement, the Veteran stated that he was surrounded by asbestos in the barracks and onboard the U.S.S. Essex.

SSA records received in February 2011 show that, in August 1987, the Veteran was hospitalized for alcohol dependence; at which time, he reported that he smoked 1 pack of cigarettes per day, and he also reported that he was hospitalized for pneumonia at St. Claude General Hospital in 1959.  On April 1991 treatment, the Veteran gave a history of chronic morning sputum production but he denied any shortness of breath; on physical examination, the lungs were clear.  A November 1991 chest X-ray showed findings of chronic interstitial lung disease and normal appearing heart and mediastinum, with no infiltrates, effusions, or masses; the impression was no acute chest pathology.

In addition, in his sworn testimony at the videoconference Board hearing (which for purposes of reopening is deemed credible) the Veteran related that he was stationed onboard the U.S.S. Essex C389 for about a year and a half, working on aircraft.  He testified that the parts he worked with were "wrapped in asbestos"; he testified that the sailors hung their clothes around the "pipes that would hang", and that there was paper on the pipes that held the asbestos in.  He testified that asbestos particles were airborne and he inhaled them, not knowing at the time that it was dangerous.  He testified that he began experiencing asbestosis symptoms by having breathing problems with shortness of breath and limited capacities for walking and talking.  He testified that he coughs a lot and nothing comes up.

Because service connection for asbestosis was denied in November 2002 based essentially on findings that such disability was not shown and that there was no evidence of exposure to asbestos in service, for evidence to be new and material in this matter, it would have to tend to relate to such findings.  

The Veteran's lay statements and sworn testimony that he was exposed to asbestos in service are deemed credible for the purposes of reopening this claim.  Evidence of exposure to asbestos in service is material evidence in a claim of service connection for asbestosis as here, where X-rays have been interpreted as showing changes consistent with asbestosis (see July 2001 private chest X-ray report).  Consequently, the Veteran has offered evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for asbestosis, and raises a reasonable possibility of substantiating the claim.  Notably, it is now well-established that the threshold for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the sworn testimony, considered in conjunction with the medical evidence previously of record and the circumstances of the Veteran's service, is new and material evidence, and the claim of service connection for asbestosis may be reopened.


ORDER

The appeal to reopen a claim of service connection for a right ear condition is denied.

The appeal to reopen a claim of service connection for foot callosities is denied.

The appeal to reopen a claim of service connection for asbestosis is granted.


REMAND

The Veteran seeks service connection for a lung disability which he claims was caused by exposure to asbestos during service; he claims he has a diagnosis of asbestosis.   A review of the record found that further clarification of the circumstances of the Veteran's service, specifically verification of his alleged exposure to asbestos exposure is necessary; likewise, whether or not he has an asbestosis related lung disability also requires development.  

As was noted in the decision above granting reopening of the claim, the Veteran claims that he was exposed to asbestos in the course of his duties onboard the U.S.S. Essex.  The evidence shows that the Veteran was stationed on the U.S.S. Essex from June 1957 to February 1958.  Furthermore, the record is incomplete regarding the nature of the Veteran's postservice employment (specifically whether or not it involved any exposure to asbestos), and development of the evidence in this matter is necessary.  

The RO requested asbestos exposure information.  While service personnel records related to active duty were obtained, there is no service department narrative indicating whether or not the Veteran's duties in service would have exposed him to asbestos.  Therefore additional development with respect to the Veteran's asbestos exposure history is required.  

While a July 2001 private X-ray record lists a diagnosis of bilateral interstitial fibrosis consistent with asbestosis, and VA treatment records from 2001 and 2002 continue the diagnosis of interstitial fibrosis (as well as bronchitis), more recent VA treatment records dated through 2011 note clear lungs and no shortness of breath and no diagnosis of asbestosis.  A January 2010 chest X-ray showed findings of mild chronic fibrocalcific changes in the lung fields, although the impression was no acute cardiopulmonary disease or interval change.  VA medical records for the period from 2011 to the present have not been requested or obtained.  This must be done.  Records generated by VA are constructively of record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand to acquire such VA records is necessary.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In addition, the Veteran has identified treatment for lung disability (pneumonia) at Chelmont General Hospital in 1958 (he has alternately reported that he was treated for pneumonia at St. Claude General Hospital in 1959).  Although many years have passed since that time and the records may no longer be available, an attempt to secure them is necessary, as reports of diagnostic studies conducted at the time are likely to include pertinent information.  

The Veteran has not been afforded a VA medical examination in connection with his claim of service connection for asbestosis; such examination is necessary, as the current medical record is inadequate.  See Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Finally, the Veteran testified that he has silicosis due to exposure to silica in service.  Although there is insufficient evidence to address whether or not to reopen that service connection claim at this time, any claimed lung disability would be inextricably intertwined with the claim of service connection for asbestosis.  Therefore, the examination is necessary to clarify the nature and etiology of all lung disabilities found.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ask the Veteran to (a) provide a complete postservice employment history from his separation from active duty in July 1958 until the present; (b) identify any relevant medical records (i.e., of treatment for respiratory complaints) from 1958 to the present; and (c) provide signed release forms authorizing the RO to secure the identified records of all private treatment. 

The RO should secure for the record complete copies of all identified outstanding records of the Veteran's VA and private treatment he has received for lung disability from July 2011 to the present. 

2.  The RO should then arrange for development to ascertain whether or not the Veteran's duties in service (particularly in his service onboard the U.S.S. Essex from 1957 to 1958) would have exposed him to asbestos, and the extent of such exposure.  Similar findings must be made regarding the nature and extent of any exposure the Veteran may have had to asbestos in the course of his private postservice employment.  Similar findings must also be made regarding the Veteran's alleged exposure to silica in service.

3.  After the above-sought development is completed, the RO should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of his current respiratory disability.  The Veteran's claims file must be reviewed by the examiner in connection with the examination to specifically include the report of the RO's findings regarding the nature and extent of the Veteran's exposure to asbestos and silica in service (as well as post-service).  Any tests or studies deemed necessary for an accurate assessment must be completed.  Specifically, the following tests should be conducted: 

* PFTs to include values for FEV-1; FEV-1/FVC; and DLCO (SB).  The examiner should also include a narrative interpretation of the test results to indicate the type of ventilatory defect(s), if any, they represent, and the diagnoses that would be supported. 

* High Contrast Chest CT.  The examiner should also provide a narrative interpretation of the results to identify the diagnosis of the type of respiratory disorder that is supported by CT evidence. 

The examiner should review the evidence of record and the test results and identify (by medical diagnoses) all pulmonary disorders shown.  

a)  If asbestosis, or other asbestos-related disease, is diagnosed, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such entity is related to asbestos exposure in service (vs. any postservice asbestos exposure shown by the record). 

b)  If silicosis is diagnosed, the examiner should opine, whether it is at least as likely as not (a 50 percent or greater probability) that such entity is related to any demonstrated exposure to silica in service (vs. any postservice exposure to silica suggested by the record).

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

4.  The RO should review the claims folder and ensure that all development sought is completed.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned to the examiner for corrective action.  

5.  The RO should then re-adjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, an appropriate Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


